Citation Nr: 0315406	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-13 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Whether the basic eligibility criteria for an award of 
pension benefits are met.


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Senior Counsel










INTRODUCTION

The appellant had active duty for training from June 21, 1972 
to July 31, 1972.  

This matter arises from May 2001 and February 2002 rating 
actions entered by the Cleveland, Ohio Department of Veterans 
Affairs (VA) regional office (RO).  The matter was perfected 
for appeal in August 2002.  In January 2003, the appellant 
was scheduled to appear at a hearing before a member of the 
Board of Veterans' Appeals (Board).  He did not appear for 
that hearing, however, and no explanation has been provided 
to account for his absence, nor has any request been received 
to re-schedule it.  In these circumstances, the Board 
concludes that the appellant no longer desires a hearing.  


REMAND

As mentioned above, the appellant in this case failed to 
appear at a scheduled hearing in January 2003.  That 
notwithstanding, the Board undertook additional development 
of his claim in February 2003, and arranged for his 
examination for VA purposes consistent with the provisions of 
38 C.F.R. § 19.9.  This examination took place in May 2003, 
the report from which has since been associated with the 
claims file.  Following receipt of this examination report by 
the Board, however, the United States Court of Appeals for 
the Federal Circuit issued a decision in which it held that 
the regulatory provisions which had heretofore permitted the 
Board to consider additional evidence such as this without 
having to remand the case to the agency of original 
jurisdiction for its initial consideration and without having 
to obtain the appellant's waiver were invalid.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  In view of this, 
it will be necessary to return this case to the agency of 
original jurisdiction for its consideration of the evidence 
developed by the Board.  

In addition to the foregoing, the Board notes that the 
aforementioned May 2003 VA examination report makes reference 
to pre-service psychiatric treatment records the appellant 
apparently brought with him to the examination.  These 
documents, however, were evidently returned to the claimant 
by the examiner since they are not physically associated with 
the claims file at this time.  Given the obvious relevance of 
these documents to this appeal, an attempt to associate them 
with the claims file should be undertaken before a final 
decision is made in this case.  

Under the circumstances described above, this case is 
remanded to the agency of original jurisdiction for the 
following:  

1.  The appellant should be contacted and requested 
to provide copies (or authorization to obtain 
copies from the original sources) of the childhood 
psychiatric and medical records he apparently 
brought with him to the VA examination conducted in 
May 2003, which included:
a Social Service Report dated November 17, 1961; a 
Psychological Survey by Stela Kontras, dated in 
November 1958; and a Psychological Summary by 
Mildred Ravenstine.  The appellant also should be 
requested to provide copies of any other records he 
has in his possession concerning his pre-service 
psychiatric treatment, or to provide the 
appropriate authorization to permit the VA to 
obtain these records from the original sources.  If 
the appellant provides authorization to obtain any 
records not currently in the claims file, an 
attempt should be made to obtain the records he so 
authorizes VA to obtain.  

2.  Thereafter, consideration all of the evidence 
of record should be made, and the appellant's 
claims re-adjudicated.  If a complete grant of the 
benefits sought remains denied, the appellant and 
his representative, if any, should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must contain 
notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue(s) remaining on appeal.  An 
appropriate period of time should be allowed for 
response, after which the case should be returned 
to the Board for its review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted in this case.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




